Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.

Reissue Applications - Formal Matters
The maintenance fee(s) noted in the March 24, 2021 interview has/have been paid.
The amendment adding the Summary of the Invention overcomes the problems set forth in the above-noted interview.
The copy of the original patent, submitted as an appendix to the specification, has been entered.
A certificate of correction for Re 45,154 will be initiated by the USPTO.

Declaration
The reissue declaration filed September 16, 2020 was accepted.  

Multiple Reissue Application – Amendment to the Specification
The amendment to the specification, filed April 13, 2021, is effective to overcome the previous objection as well as the informalities noted in the March 24, 2021 interview.
Application Data Sheet (ADS)
The corrected ADS filed with the RCE is accepted.  

Claim Rejections - 35 USC § 112
The cancelation of claims 53, 54, and 63 overcomes the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the previous Office action.

Allowable Subject Matter
Claims 45-50 and 55-60 are allowable over the prior art of record.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a wing pulley for a conveyor, in which a plurality of wings are spaced about a pair of spaced cylindrical hubs to define a space to receive material below the belt, and the wings comprising first and second wing portions angled with respect to each other with a non-zero angle therebetween, and each of the first and second wing portions being oriented at an angle C defined by the respective outer ends of the first and second wing portions relative to a respective radial of the hub. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell D. Stormer whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Gay A. Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSSELL D STORMER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Russell D. Stormer
Patent Reexamination Specialist
Central Reexam Unit 3993
571-272-6687

Conferee: /ple/

Conferee:  /E.D.L/                  SPRS, Art Unit 3993